DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent No. 15/090,619 filed on April 4, 2016 now U.S. Patent No. 10,364,224 B2 which claims priority from U.S. Provisional Application No. 62/143,031, filed on April 4, 2015.

Response to Amendment
	Applicant’s amendment filed May 7, 2021 amending claim 1 has been entered.   Claims 3-5 and 8 were previously canceled.  Claims 1, 2, 6 and 7 are currently pending and presented for examination.

Response to Arguments
The terminal disclaimer filed on May 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/511,774 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(a) is hereby withdrawn.
Thus claims 1, 2, 6 and 7 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2 and 6-7 of the instant application claim an isonitrile compound having the structure 
    PNG
    media_image1.png
    190
    170
    media_image1.png
    Greyscale
wherein W, Y and Z are either each independently -CH-, or two of W, Y and Z are each -CH- and the other one is -N-, and 
(a) when NC group is at the para or meta position of the linker, R is a hydrogen, an alkyl, a cycloalkyl, a heteroalkyl, or an aryl group, n is an integer from 0 to 4, and X is hydrogen, a C1 to C3 alkyl group, a halogen, trihalomethyl, or a nitro group; or 
(b) when NC group is at the ortho position of the linker, R is a cycloalkyl, a heteroalkyl, or an aryl group; n is an integer from 0 to 4, X is hydrogen, a C1 to C3 alkyl group, a halogen, alkyloxy, trihalomethyl, or a nitro group, or pharmaceutically acceptable salts thereof.

 Zhang et al. teaches the following structures:

    PNG
    media_image2.png
    193
    167
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    225
    170
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    240
    171
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    227
    175
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    234
    171
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    194
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    127
    190
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    140
    216
    media_image9.png
    Greyscale
(see page 1217 compounds 1a-1f).
Zhang et al. does not teach compounds as claimed wherein R is a cycloalkyl, a heteroalkyl, or an aryl group when NC group is at the ortho position of the linker.
Kawski et al. teaches the following structure:


    PNG
    media_image10.png
    138
    292
    media_image10.png
    Greyscale
.
Kawski et al. does not teach a compound as claimed wherein X is hydrogen, a C1 to C3 alkyl group, a halogen, trihalomethyl, or a nitro group when NC group is at the para position of the linker.
Moreover, both Zhang et al. and Kawski et al. teaches said compounds as starting compounds to produce other compounds and as such it would not have been obvious to a person of ordinary skill in the art to modify the compounds disclosed therein to arrive at the compounds of the instant application.

    PNG
    media_image11.png
    116
    329
    media_image11.png
    Greyscale
wherein R1, R2, R3, R4 may be selected as hydrogen, isocyano, etc., and R2 and R3 is preferably selected from the group consisting of hydrogen, halogen, aryl or substituted aryl [0005]-[0008].
However, Bansal teaches many substituents for R1 and does not provide any motivation to select isocyano out of the many possibilities for R1.
Thus the cited claims of the instant application are novel and non-obvious over the cited prior art teachings.


Conclusion
Claims 1, 2, 6 and 7 are allowed.  Claims 5 and 8 are withdrawn.  No claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627




KRM